Citation Nr: 1039758	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2006 rating decision in which denied, inter alia, the 
Veteran's claim for an increased rating for diabetes mellitus, 
type II.  In October 2006, the Veteran filed a notice of 
disagreement (NOD).  An informal Decision Review Officer (DRO) 
conference was held in December 2007.  A statement of the case 
was issued in February 2008, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in March 2008.

This appeal also arose from an August 2008 rating decision in 
which denied, inter alia, the Veteran's claim for a TDIU.  In 
March 2009, the Veteran filed a NOD.  A statement of the case was 
issued in December 2009, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2010.

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of the 
hearing is of record.  During the hearing, the Veteran submitted 
additional evidence, along with a signed waiver of his right to 
have this evidence initially considered by the RO.  See 38 C.F.R.         
§§ 20.800, 20.1304 (2009).

The Board's decision on the matters of the Veteran's claim for an 
increased rating for diabetes mellitus type II is set forth 
below.  The matter of entitlement to a TDIU is addressed in the 
remand following the order; this matter is being remanded to the 
RO, via the Appeals Management Center (AMC) in Washington, D.C., 
for further action.  VA will notify the Veteran when further 
action, on his part, is warranted.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that he 
wished to withdraw from appeal the outstanding claim for a 
disability rating in excess of 20 percent for diabetes mellitus 
type II.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).

During the hearing before the June 2010 Board hearing , the 
Veteran indicated that he wished to withdraw from appeal the 
matter of a disability rating in excess of 20 percent for 
diabetes mellitus type II.  Thus, no allegations of errors of 
fact or law remain for appellate consideration with respect to 
this matter.  Accordingly, the Board does not have jurisdiction 
to review this matter on appeal and it must be dismissed.


ORDER

The appeal as to the claim for a disability rating in excess of 
20 percent for diabetes mellitus, type II, is dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claim on appeal is warranted.

The Veteran has been granted service connection for bilateral 
hearing loss (rated as 60 percent disabling), posttraumatic 
stress disorder (PTSD) with associated depression (rated as 30 
percent disabling), diabetes mellitus type II (rated as 20 
percent disabling), peripheral neuropathy of the left lower 
extremity (rated as 10 percent disabling), peripheral neuropathy 
of the right lower extremity (rated as 10 percent disabling), 
tinnitus (rated as 10 percent disabling), and erectile 
dysfunction (noncompensably disabling); the combined rating is 80 
percent.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).

Hence, the Veteran meets the minimum percentage requirements 
under 38 C.F.R.   § 4.16(a).  The remaining question, then, is 
whether the Veteran's service-connected disabilities render him 
unemployable.

In July and August 2008, the Veteran was afforded VA examinations 
that address whether he is unemployable due to his service-
connected disabilities.  A July 2008 psychiatric examination 
notes that the Veteran suffers minimal work functioning 
difficulties due to psychiatric disability.  A July 2008 hearing 
report notes that in the Veteran's occupation as a fork lift 
operator, it is not as important to hear as it is to protect his 
hearing.  The examiner found that the Veteran would be employable 
in other work situations with proper hearing instruments.  An 
August 2008 VA examination notes that the Veteran's diabetes 
likely does not preclude him from his usual occupation as a 
forklift operator.  However, while these separate opinions 
address the individual effects of the disabilities on employment, 
they do not address the question of whether the Veteran's 
service-connected disabilities, in concert, render him 
unemployable.  Such an opinion would be helpful in resolving the 
claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In addition, the Board notes that since these examinations, the 
Veteran has been granted Social Security disability based, at 
least in part, on his service-connected disabilities.  
Furthermore, during the Veteran's June 2010 Board hearing, he 
testified as to the severity of the numbness in his lower 
extremities, his hearing loss, and the side effects of 
medications he takes to treat his disabilities, which play a 
significant role in his inability to work.  He alleged that when 
he was working, he missed many days of work due to his service-
connected disabilities.  Accordingly, the Board believes that the 
VA examiner should take these factors into consideration when 
addressing the Veteran's employability.

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled VA examination, without good cause, shall 
result in a denial of the claim for a TDIU (which is a claim for 
increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical Center 
(VAMC) in Portland, Oregon dated from November 2009, the last 
entry currently of record.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the above-noted facility all outstanding records of 
VA treatment and/or evaluation of the Veteran since November 
2009.  The RO should follow the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

In addition, as indicated, documents of record indicate that the 
Veteran receives disability benefits from the Social Security 
Administration (SSA).  The Veteran submitted documentation 
indicating a favorable determination; however, the supporting 
medical evaluations and reports are not of record.  While SSA 
records are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
Hence, when the VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims file a 
copy of SSA's determination on the Veteran's claim, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the appeal, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also inform the Veteran of the information and evidence 
necessary to support  his claim for a TDIU.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full compliance 
with the VCAA and its implementing regulations.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.   The RO should obtain from the VAMC 
Portland all outstanding pertinent records 
of evaluation and/or treatment of the 
Veteran, since November 2009.  The RO must 
follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request from SSA a copy 
of its determination on the Veteran's claim 
for disability benefits, as well as copies 
of all medical records underlying its 
determination. In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 
All records and/or responses received 
should be associated with the claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  

The RO's letter should explain to the 
Veteran how to establish entitlement to a 
TDIU.  The RO should also clearly explain 
to the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file or the 
time period for the Veteran's response has 
expired, the RO should arrange for the 
Veteran to undergo VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the 
individual designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history 
and assertions.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether, without regard to the impact 
of nonservice-connected disabilities or the 
Veteran's age, it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities-bilateral 
hearing loss, tinnitus, PTSD, diabetes 
mellitus, peripheral neuropathy of the 
lower extremities, and erectile 
dysfunction-in concert, render him unable 
to obtain or retain substantially gainful 
employment.

In rendering the requested opinion, the 
physician should consider all objective 
evidence, to include the SSA records, as 
well as the Veteran's assertions as to the 
effects of medication he takes for service-
connected disabilities, and time lost from 
work. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusion reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a TDIU.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim for a TDIU, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim for a TDIU 
in light of pertinent evidence and legal 
authority.

9.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


